Citation Nr: 0604920	
Decision Date: 02/21/06    Archive Date: 02/28/06

DOCKET NO.  94-17 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for psychiatric condition, 
to include as secondary to an in-service head injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel





INTRODUCTION

The veteran had active military service from March 1963 to 
December 1970.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a January 1994 rating decision, and has been remanded 
several times, most recently in September 2003.


FINDING OF FACT

The competent medical evidence fails to link the veteran's 
psychiatric condition with either his head injury during 
service, or with his headaches.


CONCLUSION OF LAW

The criteria for service connection for a psychiatric 
condition, to include as secondary to an in-service head 
injury, are not met.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.310 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service.  38 C.F.R. § 3.303.

Secondary service connection may be granted for a disability 
which is proximately due to, or the result of, a service-
connected disorder.  38 C.F.R. § 3.310(a) (2004).  Secondary 
service connection may be found in certain instances in which 
a service-connected disability aggravates another condition.  
When aggravation of a veteran's nonservice-connected 
condition is proximately due to, or the result of, a service-
connected condition, the veteran shall be compensated for the 
degree of disability - but only that degree - over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).  

The veteran has indicated that he incurred a head injury 
during service which he believes either directly or 
indirectly caused his currently diagnosed major depressive 
disorder.  The veteran's service medical records do not 
specifically detail an accident, but the report from his 
separation physical dated in November 1970 indicated that the 
veteran sustained blunt trauma to the parietal area in 1964, 
a laceration was sutured which healed without incident or 
complication, and the veteran was found to be psychiatrically 
normal by his separation physical.  It was noted that the 
veteran had occasionally complained of headaches since the 
accident, but that his neurological examination remained 
within normal limits.  On his personal medical history survey 
completed in January 1969, the veteran indicated yes when 
asked if he had then, or had ever had, frequent trouble 
sleeping, frequent or terrifying nightmares, or nervous 
trouble of any sort.  However, the medical officer did not 
consider any of the complained of conditions to be disabling.  
The veteran also denied a history of depression, loss of 
memory, or amnesia.

Since service, the descriptions of the veteran's accident 
which resulted in the head injury have ranged from a hatch 
falling on the veteran's head rendering him unconscious to a 
blow to the head with a hedge trimmer with no 
unconsciousness.  Nevertheless, regardless of the specific 
details of the actual incident, the Board accepts that some 
form of head injury did occur in service.  (He is service 
connected for probable post-traumatic headaches.)  

Presently, the veteran is diagnosed with a major depressive 
disorder as shown by his medical treatment records.  
Nevertheless, the doctors who have examined the veteran have 
generally been unable to etiologically connect his major 
depressive disorder to either his time in service, or to his 
service-connected headaches. 

At a VA examination in July 1998, the veteran was diagnosed 
with a history of major depression in full remission; 
however, the examiner noted that it was not possible to prove 
or disprove that depression is etiologically related to 
headaches.

In October 1998, the veteran underwent another VA 
examination.  Following a full review of the veteran's claims 
file, and an interview of the veteran, he was diagnosed to 
have major depressive disorder in partial remission.  The 
examiner opined that it was impossible to resolve whether the 
veteran's depressive disorder was due to the head injury 
sustained while in military service, although he noted that 
there was some evidence of psychiatric morbidity while in the 
service.

In an October 1999 addendum, the examiner clarified what he 
meant by minor evidence of psychiatric morbidity while in the 
service.  He explained that the evidence was indirect and 
circumstantial in that the veteran was never evaluated for or 
diagnosed with a psychiatric condition while he was in 
service.  When confronted by the question of what it was at 
least as likely as not that the veteran's current psychiatric 
condition was present during service, the examiner indicated 
that it was doubtful that the veteran's major depressive 
disorder in its current form was present while he was in the 
military, although he did note that the veteran had alcohol 
abuse and malaise while in the military.  Nevertheless, the 
examiner concluded that it is probably not likely that the 
veteran had major depression while in service.  He also 
opined that it was impossible to resolve whether the current 
major depressive disorder was the result of a head injury 
sustained in 1964.  Additionally, the examiner indicated that 
while it is likely that some of the symptoms of the veteran's 
depression are related to his chronic headache condition, it 
is unlikely that major depressive disorder is secondary to 
his headaches.   

In March 1999, the veteran underwent a VA examination by two 
VA doctors.  One noted the veteran's belief that his 
depression dated from his military service.  However, the 
doctor found it doubtful that the head injury had much, if 
any, long lasting effects.  The doctor explained that the 
fact the veteran did not require hospitalization after the 
injury and continued to function in his duties and 
responsibilities supported the impression that the head 
injury was minor.  The doctor added that neither chronic 
headaches nor affective lability can be reasonably attributed 
to the head injury.  As to the question of whether the 
headaches contributed to the veteran's depression, the doctor 
noted that several headaches per week would hardly represent 
a sufficiently severe chronic medical problem as to produce 
significant clinical depression.  Thus, the doctor concluded 
that it was doubtful that the veteran's headaches are 
contributing to or producing intermittent depression.    

The second doctor, who had examined the veteran at his 1998 
VA examination, also concluded that it was doubtful that the 
veteran's headaches were contributing to or producing 
intermittent depression.  

In March 2001, the veteran's private doctor indicated that he 
had treated the veteran since July 1999 and that the veteran 
had an extensive medical history including psychiatric 
illness resulting from traumatic head injury, personality 
change due to traumatic head injury, anxiety and depression.  
However, the doctor failed to provide any basis for his 
conclusory statements.  

While the Board may not ignore a medical opinion, it is not 
error for the Board to favor the opinion of one competent 
medical expert over that of another when the Board gives an 
adequate statement of reasons and bases; rather, it is the 
Board's duty to assess the credibility and probative value of 
evidence, and, provided that it supplies an adequate 
statement of its reasons or bases, it may assign greater 
probative weight to one medical opinion than to another.  See 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  In this case, 
the veteran's doctor failed to provide a full explanation of 
his conclusory statements.  Conversely, several VA examiners 
fully explained the rationale for their conclusions. 

Treatment records as recently as 2003 continue to note the 
veteran's subjective belief that his depressive disorder was 
caused by his inservice head injury, but the doctors have not 
indicated that they share the veteran's opinion.  The Board 
notes that lay testimony is not competent to prove a matter 
requiring medical expertise, such as an opinion as to 
diagnosis or medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-495 (1992).  As such, the veteran is not 
medically qualified to provide the nexus between his major 
depressive disorder and either his in-service head injury or 
his service-connected headaches.
 
The Board also acknowledges the receipt of medical studies 
from the veteran in December 1995 concerning traumatic brain 
injuries and depression, and notes that, with regard to 
medical treatise evidence, the United States Court of Appeals 
for Veterans Claims (the Court) has held that a medical 
article or treatise "can provide important support when 
combined with an opinion of a medical professional" if the 
medical article or treatise evidence discusses generic 
relationships with a degree of certainty such that, under the 
facts of a specific case, there is at least "plausible 
causality" based upon objective facts rather than on an 
unsubstantiated lay medical opinion.  Mattern v. West, 12 
Vet. App. 222, 228 (1999); see also Sacks v. West, 11 Vet. 
App. 314 (1998) and Wallin v. West, 11 Vet. App. 509 (1998).  
However, in the present case, the treatise evidence submitted 
by the veteran is not accompanied by the opinion of any 
medical expert, and, as such, is insufficient to establish 
the required medical nexus opinion.
 
The Board accepts both that the veteran suffers from 
depression and that he had a head injury in service.  
However, the evidence fails to show that it is as likely as 
not that his depression is caused by either his head injury 
in service or by his headaches.  As such, the veteran's claim 
is denied.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the present case, notice was provided to the veteran in a 
letter dated in May 2003, which informed the veteran of all 
four elements required by the Pelegrini II Court as stated 
above. 

The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the veteran in May 2003 was not given prior to 
the first adjudication of the claim, it was given prior to a 
subsequent adjudication (in a November 2005 supplemental 
statement of the case).  In short, the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim and ample time to respond to 
VA notices.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).

Numerous VA and private treatment records have been obtained 
and associated with the claims file.  In addition, the 
veteran has also been provided with several VA examinations 
to determine the etiology of his psychiatric condition (the 
reports of which have been associated with the claims file).  

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Therefore, 
the veteran is not prejudiced by the Board's adjudication of 
his claims.



ORDER

Service connection for a psychiatric condition, to include as 
secondary to an in-service head injury is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


